Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 10/12/2020 has been fully considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Agent Yuan-Te Fu on 05/05/2022.
The application has been amended as follows:
(Currently Amended) A multi-target life detection method based on a radar signal, comprising:
step 1 of transmitting a life detection radar signal and receiving an original echo signal of the life detection radar signal;
step 2 of performing distance accumulation and noise cancellation on the original echo signal sequentially to obtain a preprocessed echo signal;
step 3 of performing time accumulation on the preprocessed echo signal to obtain a first echo signal, the first echo signal comprising a plurality of amplitude signals and each amplitude signal corresponding to one radar detection distance; and
step 4 of performing an envelope extraction of inflection points on the first echo signal to obtain a second echo signal, wherein the performing an envelope extraction of inflection points comprises:
finding a plurality of amplitude signals of inflection points in the first echo signal; and
zeroing all amplitude signals in the first echo signal other than the plurality of amplitude signals of inflection points, [[and]] wherein an amplitude signal of an inflection point is greater than two adjacent amplitude signals on left and the right sides of the amplitude signal of the inflection point;
step 5 of sorting amplitude signals in the second echo signal in descending order of amplitudes, wherein sorting amplitude signals comprises:
selecting first M amplitude signals as M marked amplitude signals, and
calculating an average value of all amplitude signals in the second echo signal other than the M marked amplitude signals, M being a positive integer greater than 1; and
step 6 of obtaining a ratio of each marked amplitude signal to the average value[[;]],
when 
otherwise, determining that no living target exists at the radar detection distance corresponding to the marked amplitude signal


(Original) The method according to claim 1, wherein the step 2 comprises:
step 21 of performing the distance accumulation on the original echo signal to obtain a distance-accumulated echo signal;
step 22 of performing normalization on the distance-accumulated echo signal to obtain a normalized echo signal; and
step 23 of performing denoising on the normalized echo signal to obtain the preprocessed echo signal.

(Original) The method according to claim 2, wherein in the step 23 of performing the denoising on the normalized echo signal, smooth filtering is adopted to obtain the preprocessed echo signal.

(Original) The method according to claim 2, wherein in the step 3 of performing the time accumulation on the preprocessed echo signal, the time accumulation is performed on 200th to 1,200th paths of echo signal in the preprocessed echo signal.

(Original) The method according to claim 2, wherein the second echo signal is obtained by performing two envelope extractions of inflection points on the first echo signal.

(Original) The method according to claim 2, wherein the step 5 comprises:
step 51 of sorting the amplitude signals in the second echo signal in descending order of amplitudes, and then selecting the first M amplitude signals as the M marked amplitude signals; 
step 52 of zeroing Z amplitude signals before and after each of the M marked amplitude signal in the second echo signal, Z being a positive integer; and 
step 53 of calculating an average value of all amplitude signals in the second echo signal other than the M marked amplitude signals.

(Original) The method according to claim 6, wherein M=3, and Z=5.

(Currently Amended) A multi-target life detection radar, configured to implement the multi-target life detection method according to claim 1, the multi-target life detection radar comprising an array antenna module, a radar main control module and a control display,
wherein the array antenna module is connected to the radar main control module, and is configured to transmit a life detection radar signal and to receive an original echo signal of the life detection radar signal;
the radar main control module is connected to the control display, and is configured to perform distance accumulation and noise cancellation on the original echo signal sequentially to obtain a preprocessed echo signal;
the radar main control module is further configured to perform time accumulation on the preprocessed echo signal to obtain a first echo signal, the first echo signal comprising a plurality of amplitude signals and each amplitude signal corresponding to one radar detection distance;
the radar main control module is further configured to perform an envelope extraction of inflection points on the first echo signal to obtain a second echo signal, wherein the performing an envelope extraction of inflection points comprises:
finding a plurality of amplitude signals of inflection points in the first echo signal; and
zeroing all amplitude signals in the first echo signal other than the plurality of amplitude signals of inflection points, [[and]] wherein an amplitude signal of an inflection point is greater than two adjacent amplitude signals on left and right sides of the amplitude signal of the inflection point;
the radar main control module is further configured to:
sort amplitude signals in the second echo signal in descending order of amplitudes[[,]]; [[to]] and 
select first M amplitude signals as M marked amplitude signals[[,]]; and [[to]] 
calculate an average value of all amplitude signals in the second echo signal other than the M marked amplitude signals, M being a positive integer greater than 1;
the radar main control module is further configured to:
obtain a ratio of each marked amplitude signal to the average value;
when 
otherwise, [[to]] determine that no living target exists at the radar detection distance corresponding to the marked amplitude signal; and
the control display is configured to output a detection result of the radar main control module, the detection result indicating whether a living target exists within the radar detection distance and a distance from the living target to the array antenna module.

(Currently Amended) The radar according to claim 8, wherein the array antenna module comprises one radar transmitting antenna and a plurality of radar receiving antennas, wherein
the radar transmitting antenna being movably connected to each of the plurality of radar receiving antennas through a foldable arm; and
the radar transmitting antenna is configured to transmit the life detection radar signal; and
the plurality of radar receiving antennas is configured to receive the original echo signal of the life detection radar signal.

(Original) The radar according to claim 9, wherein the array antenna module comprises one radar transmitting antenna and four radar receiving antennas.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art Ott et al (US 2018/0275259 A1), hereinafter Ott, discloses a method for detecting and processing echo signals, in environment with multiple targets [0067], comprises:
obtaining noise threshold and a predetermined offset [0068];
the filtered signal output from the receiver forms a waveform which is similar to a signal waveform with a weak amplitude [0068];
an CFAR algorithm including calculating a scaled sum, e.g. the average, of signals in the reference window cells of a signal processing structure, then obtaining a derivative by calculating the difference between values of cells neighboring at either side thereof, and applying a multiplication factor, and adding up the results of the calculations, thus obtaining the raw threshold [0069];
an echo envelope of a reflected signal comprising five echoes from targets [0071];
the signal may be limited to zero [0083];
Furthermore, Alkanat et al (Alkanat, T., Tunali, E., Oz, S. (2015). A real-time, automatic target detection and tracking method for variable number of targets in airborne imagery.), hereinafter Alkanat, discloses a real-time fully automatic detection and tracking method capable of handling variable number of targets. The procedure comprises of multiple scale target hypothesis generation in which the distinctiveness of targets is measured. Temporal consistency of each target is evaluated. Spatial distance between selected targets is minimized.
However, neither Ott, or Alkanat, or their combination discloses, teaches, or otherwise renders obvious Applicant(s)’ current claim, as best understood within the context of Applicant(s)’ claimed invention as a whole, such as obtaining a ratio of each marked amplitude signal to the average value and in response to the ratio being greater than a threshold, the system concludes a living target existing at a radar detection distance corresponding to the marked amplitude signal.
Accordingly, independent claim 1 is deemed allowable over the prior art. Claims 2 thru 10 are allowed by virtue of their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648